1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8
                                                      ***
9

10   JPMORGAN CHASE BANK N.A.,                             Case No. 2:17-cv-00074-JCM-BNW
11                                            Plaintiff,                     ORDER
             v.
12
     SFR INVESTMENTS POOL 1, LLC, et al.,
13
                                          Defendants.
14

15          Presently before the court is the matter of JPMorgan Chase Bank N.A. v. SFR

16   Investments Pool 1, LLC et al., case no. 2:17-cv-00074-JCM-BNW.

17          On December 6, 2018, this court granted the parties’ stipulation of dismissal with

18   prejudice as to JPMorgan Chase Bank, N.A. (“Chase”); SFR Investments Pool 1, LLC (“SFR”);

19   and Rancho Las Brisas Master Homeowners Association (“Rancho”). (ECF No. 58). Chase also
20   voluntarily dismissed its claim against defendant Fidel H. Pajarillo (“Pajarillo”). Id. at 2.

21          However, the parties’ stipulation indicated that the case was to “remain open until SFR

22   separately file[d] a proposed judgment with respect to its cross-claim against the former unit

23   owner.” Id. at 3.

24          On July 17, 2019, SFR moved for entry of clerk’s default against Pajarillo. (ECF No.

25   60). The clerk entered default the next day. (ECF No. 61). In the nearly six months since entry

26   of clerk’s default, SFR has not moved for entry of default judgment or filed a proposed judgment
27   with respect to its cross-claim against Pajarillo.

28          Accordingly,
1           IT IS HEREBY ORDERED, ADJUDGED, and DECREED SFR shall file a motion for

2    default judgment with a proposed judgment attached thereto on or before January 24, 2020.

3           IT IS FURTHER ORDERED that if SFR does not file a motion for default judgment, it

4    shall file a status report regarding its cross-claim on or before January 24, 2020.

5           DATED THIS 8th day of January 2020.

6

7
                                                           JAMES C. MAHAN
8                                                          UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
